DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 04/09/2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of retrieving, by the auto-propagation tagging engine, for a selected first content item in a content item ontology data structure, an auto-propagation metadata tag associated with the selected first content item, identifying, by the auto-propagation tagging engine, for the auto-propagation metadata tag, a corresponding auto-propagation distance property stored in a corresponding entry, associated with the auto-propagation metadata tag, in an auto-propagation metadata tag mapping data structure, propagating, by the auto-propagation tagging engine, the auto-propagation metadata tag to a related second content item based on a traversal of the content item ontology data structure starting with the selected first content item, wherein the related second content item is within a distance, in the content item ontology data structure, of the selected first content item corresponding to the auto-propagation distance property, modifying, by the auto-propagation tagging engine, the related second content item to include the auto-propagation metadata tag in the content of metadata associated with the related second content item to generate an updated content item, and outputting, by the auto-propagation tagging engine, the updated content item to a publishing tool of the content management system for publication of the updated content item to a downstream computing system, as recited in independent claims 1, 11, and 20.
	Specifically, although the prior art (See Clift, Schiller, Rodriguez) clearly teaches searching the general concept of propagation of metadata, the detailed claim limitations directed towards the propagation of such metadata down an ontology of related content via the use of a specified distance associated with such metadata in a mapping structure is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-10, and 12-19 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2012/0278337 issued to Acharya on 01 November 2012.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to propagate metadata).
U.S. PGPUB 2015/0161198 issued to Clift et al. on 11 June 2015.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to propagate metadata).
U.S. PGPUB 2017/0048275 issued to John et al. on 16 February 2017.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to propagate metadata).
U.S. PGPUB 2003/0225792 issued to Schiller et al. on 04 December 2003.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to propagate metadata).
Article entitled “Automatic Metadata Generation Using Associative Networks”, by Rodriguez et al., dated February 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to propagate metadata).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 19, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168